SIMPSON, J.-
When one man loans money to another, if nothing is said about the time of payment, the presumption is that it is due on demand. I do not find, in the record, any evidence tending to show that, at the *479time the money was loaned, there was any agreement that it was not to be repaid nntil tbe defendant was able. Tbe statements of tbe witness Hardaway Young do not show any such agreement, but only a purpose to allow tbe defendant to pay as be could out of bis salary, and, when defendant left tbeir employment, be considered tbe money due.
Tie circumstances of tbe loan are clearly detailed, and show that at that time there was no agreement that the money was not to be paid until tbe defendant was able, and there was no controversy about tbe fact that there has been a demand made for payment. Consequently charge 7, requested by tbe defendant was misleading, and properly refused.
.The judgment should be affirmed.
Dowdell, C. J., and Denson, Mayfield, and Sayre, JJ., concur.